Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1403 Filed 03/31/21 Page 1 of 37




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 MJC VENTURES LLC ET AL.,                      2:19-cv-13707-TGB-EAS

                   Plaintiffs,              HON. TERRENCE G. BERG

       v.
                                               ORDER DENYING
 DETROIT TRADING COMPANY
                                           PLAINTIFFS’ MOTION FOR
 ET AL.,
                                             REMAND (ECF NO. 17),
                   Defendants.
                                           GRANTING DEFENDANTS’
                                            MOTION TO STRIKE AND
                                          DISMISS PLAINTIFF’S THIRD
                                            AMENDED COMPLAINT
                                                 (ECF NO. 18),

                                              DENYING AS MOOT
                                           PLAINTIFFS’ MOTION TO
                                          STAY DISPOSITIVE MOTION
                                            PRACTICE (ECF NO. 21),

                                          AND DENYING PLAINTIFFS’
                                            MOTION FOR LEAVE TO
                                          FILE AMENDED COMPLAINT
                                                 (ECF NO. 34)



      This is a business and family dispute regarding the control of
Defendant Detroit Trading Company (“Detroit Trading”). Former Chief

Executive Officer and Board Member Mark Campbell, and his limited-
liability corporation MJC Ventures LLC (“MJC”)—a shareholder of

                                      1
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1404 Filed 03/31/21 Page 2 of 37




Detroit Trading—are suing Detroit Trading and its directors, who took
actions to remove Campbell from his leadership positions and terminate

his lucrative consultancy agreement with the company. After this Court
dismissed without prejudice Plaintiffs’ previous complaint under Federal
Rule of Civil Procedure 12(b)(6), Plaintiffs filed a third amended

complaint which asserts claims that arise entirely under Michigan
statutory and common law. ECF No. 16. Additionally, Plaintiffs filed a
motion to remand the action to Oakland County Circuit Court. ECF No.

17. Defendants oppose remand and also filed a motion to strike Plaintiffs’
amended complaint and dismiss the complaint. ECF No. 18. After these
motions were fully briefed, Plaintiffs filed a motion for leave to file a

fourth amended complaint. ECF No. 34.
       For the reasons discussed below, the Court will DENY Plaintiffs’
motion to remand (ECF No. 17), GRANT Defendants’ motion to strike

and motion to dismiss (ECF No. 18), DISMISS Plaintiffs’ motion to stay
dispositive motion practice as moot (ECF No. 21), and DENY Plaintiff’s
motion for leave to amend (ECF No. 34).

  I.   BACKGROUND
       The facts of this case are outlined in this Court’s previous order to
dismiss. ECF No. 15, Page.ID.572-75. In short, Plaintiffs claim that the

individual Defendants, who own approximately 44 percent of Detroit
Trading’s stock, staged a corporate “coup” against Mark Campbell by


                                      2
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1405 Filed 03/31/21 Page 3 of 37




working with other shareholders to form a majority capable of ousting
Campbell, a minority shareholder, from company leadership.

   According to the Third Amended Complaint, the individual defendants
took several actions to “freeze” Mark Campbell out of the Detroit Trading.
ECF No. 16, PageID.613. The Amended Complaint contends that through

a July 2019 written shareholders’ consent, a majority of Detroit Trading’s
shareholders agreed to (1) amend the company’s bylaws to increase the
number of seats on the Board of Directors, (2) provide for election of new

Directors by majority vote, and (3) ultimately remove Campbell from the
Board of Directors. ECF No. 16, PageID.614-15. A second written consent
of the shareholders amended the Articles of Incorporation to authorize

the election of Directors by majority vote and allowed for the election of
individual Defendants Bonner, Ganguly, and John Campbell to the
Board of Directors. ECF No. 16, PageID.615. As a result of Mark

Campbell’s removal from the Board of Directors, Plaintiffs allege that the
Defendants engaged in a series of “oppressive acts,” including
terminating his employment and/or consulting relationship with Detroit

Trading and revoking access to company property. Additionally,
Plaintiffs contend that Defendants continue to use the 1800CARSHOW
trademark, 1-800-CAR-SHOW phone number, and 1800CARSHOW.com

domain name without permission and against the express direction of
Mark Campbell and MJC Ventures—the owners of the intellectual
property. ECF No 16, PageID.618. Finally, Plaintiffs contend that
                                      3
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1406 Filed 03/31/21 Page 4 of 37




Defendants’ action deprived them of any meaningful return for their
shareholder investment and that they refused to declare shareholder

dividends until this year while simultaneously paying Defendants
“excessive” salary. ECF No. 16, PageID.634.
       Based on the above facts, the Third Amended Complaint brings

state claims for (1) shareholder oppression, (2) breach of fiduciary duties,
(3) unjust enrichment, and (4) breach of contract under Michigan law.
 II.   PROCEDURAL HISTORY

       On June 30, 2020, this Court granted without prejudice
Defendants’ motion to dismiss on each of Plaintiffs’ federal and state law
claims. Plaintiffs filed their Third Amended Complaint on July 29, 2020,

which dropped all federal law claims and asserted one new state-law
cause of action for breach of contract. After Plaintiffs filed their Third
Amended Complaint, they then submitted a motion to remand, arguing

that this case should be remanded to Oakland County Circuit Court
because the newly amended complaint that they filed in federal court
asserts claims only arising under Michigan law. Specifically, Plaintiffs

argue that the claims are “quintessentially state-law questions,” and “it
would [] be more fair to the parties to have a state court resolve the
matter, and comity obviously demands the same.” ECF No. 17,

PageID.705 (quoting Roth v. Viviano, No. 15-11972, 2016 WL 2957931,
at *6 (E.D. Mich. May 23, 2016)). Plaintiffs also point to the language of
the Court’s previous order, granting Defendants’ motion to dismiss,
                                      4
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1407 Filed 03/31/21 Page 5 of 37




which notes that “because the federal causes of action will be dismissed
the Court would decline to exercise supplemental jurisdiction over a

state-law action for unjust enrichment only. The court would likewise
decline to exercise such jurisdiction over Plaintiffs’ state-law claims for
shareholder oppression and breach of fiduciary duty in the wake of

dismissal of the federal cause of action.” ECF No. 17 ,PageID.702.
       Defendants, however, argue that Plaintiffs’ motion to remand is an
“improper forum manipulation,” because the Third Amended Complaint

“simply removes all federal claims and repleads the state-law claims this
Court dismissed on the merits.” ECF No. 19, PageID.739. In particular,
Defendants assert that Plaintiffs’ new complaint re-alleges the same

state-law claims without any new or different facts and adds only one
“repackaged, manufactured” claim for breach of trademark license
agreement. Id.

       After both parties fully briefed the motion to remand (ECF No. 17),
the motion to strike and dismiss Plaintiff’s Third Amended Complaint
(ECF No. 18), the motion to stay dispositive motion practice (ECF No.

21), and this Court had struck Plaintiff’s motion to compel dividends
(ECF No. 33), Plaintiffs then filed yet another motion seeking leave to file
a Fourth Amended Complaint. ECF No. 34.


III.   ANALYSIS


                                      5
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1408 Filed 03/31/21 Page 6 of 37




      For reasons of judicial efficiency, the Court will first address
Plaintiffs’ motion to remand, then Plaintiffs’ motion for leave to amend,

and finally Defendants’ motion to dismiss.
         a. MOTION TO REMAND
   After the Court dismissed without prejudice the Second Amended

Complaint (ECF No. 15), Plaintiffs’ filed a Third Amended Complaint,
asserting only those claims arising under Michigan law over which the
Court had said it would decline to exercise supplemental jurisdiction, and

requesting that this Court remand this action back to Oakland County
Circuit Court. Plaintiffs’ assert that remand is proper because this Court
“dismissed Plaintiffs’ federal law claims and indicated that it would

decline to exercise supplemental jurisdiction over Plaintiffs’ state law
claims.” ECF No. 17, PageID.706. Defendants oppose remand for three
reasons: (1) this Court has already addressed and dismissed on the

merits all the claims—including the state law claims—in the Second
Amended Complaint; (2) the Third Amended Complaint asserts the same
claims which this Court already dismissed, and (3) permitting remand

“amounts improperly to forum manipulation, waste of judicial resources,
and violates the mandate of Rule 1 to secure the just, speedy, and
inexpensive determination of every action.” ECF No. 19, PageID.735.

      According to the doctrine of supplemental jurisdiction, a district
court has “broad discretion to decide whether to exercise jurisdiction over
state-law claims that are ‘so related to claims in the action within such
                                      6
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1409 Filed 03/31/21 Page 7 of 37




original jurisdiction that they form part of the same case or controversy.’”
Gamel v. City of Cincinnati, 625 F.3d 949, 951 (6th Cir. 2010) (quoting 28

U.S.C.A. § 1367(a) (West)). The Sixth Circuit has made clear that “[t]he
existence of subject matter jurisdiction is determined by examining the
complaint as it existed at the time of removal.” Harper v. AutoAlliance

Int’l, Inc., 392 f.3d 195, 210 (6th Cir. 2004).
      When all federal claims are dismissed prior to trial, the decision to
retain jurisdiction over the state-law claims is left to the district court’s

discretion. Stevens v. Saint Elizabeth Med. Ctr., Inc., 533 F. App’x 624,
633 (6th Cir. 2013). The Sixth Circuit has provided a number of factors
for district courts to balance to determine whether to retain jurisdiction

over state-law claims:
      ‘A district court should consider the interests of judicial economy
      and the avoidance of multiplicity of litigation and balance those
      interests against needlessly deciding state law issues.’ Landefeld v.
      Marion Gen. Hosp., 994 F.2d 1178, 1182 (6th Cir. 1993) (quoting
      Aschinger v. Columbus Showcase Co., 934 F.2d 1402, 1412 (6th Cir.
      1991)). The court also may consider whether the plaintiff has used
      ‘manipulative tactics’ to defeat removal and secure a state forum,
      such as ‘simply by deleting all federal-law claims from the
      complaint and requesting that the district court remand the case.’
      Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988) (‘If the
      plaintiff has attempted to manipulate the forum, the court should
      take this behavior into account in determining whether the balance
      of factors to be considered under the pendent jurisdiction doctrine
      support a remand in the case.’).
Harper, 392 F.3d at 211. See also City of Chicago v. Int'l Coll. of Surgeons,
522 U.S. 156, 172–73 (1997). As a “rule of thumb,” the balance of

                                      7
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1410 Filed 03/31/21 Page 8 of 37




considerations will usually “point to dismissing the state law claims, or
remanding them to state court if the action was removed.” Chelten v.

Wells Fargo Bank, N.A., No. 11-12369, 2011 WL 3706624, at *1 (E.D.
Mich. Aug. 23, 2011) (quoting Musson Theatrical, Inc. v. Fed. Exp. Corp.,
89 F.3d 1244, 1254-55 (6th Cir. 1996)). See also Moon v. Harrison Piping

Supply, 465 F.3d 719, 728 (6th Cir. 2006) (noting that the Sixth Circuit
“applies a strong presumption against the exercise of supplemental
jurisdiction once federal claims have been dismissed.”).

      Applying these factors here, the Court finds that the interests of
judicial economy and fairness favor this Court retaining supplemental
jurisdiction. First, while Plaintiffs’ Third Amended Complaint adds some

new case law, omits the federal claims, and adds a state law claim, the
pleadings appear to be nearly identical in substance to the Second
Amended Complaint this Court already dismissed. Contrary to what

Plaintiffs appear to imply, in the previous order granting Defendants’
motion to dismiss, this Court evaluated every federal and state law claim
presented in the Second Amended Complaint on the merits and

concluded that Plaintiffs failed to state a claim under any of their state
law causes of action. See ECF No. 15, PageID.580, 582, 584, 587. The
Court’s order was clear: Plaintiffs “failed to plausibly allege grounds on

which relief could be granted.” ECF No. 15, PageID.572. It was only after
the Court determined that each of Plaintiffs’ state law claims failed to
meet the threshold outlined in 12(b)(6) that the Court noted that “even if
                                      8
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1411 Filed 03/31/21 Page 9 of 37




Plaintiffs could state a claim for unjust enrichment . . . the Court would
decline to exercise supplemental jurisdiction over a state-law action for

unjust enrichment only.” ECF No. 15, PageID.583 (emphasis added). The
goal of judicial efficiency will be achieved if this Court continues
exercising jurisdiction because the Third Amended Complaint includes

the claims, facts, and allegations this Court has previously addressed.
      While the Court acknowledges that in its previous order it stated it
would decline supplemental jurisdiction over state-law actions only, the

circumstances under which the Court made that statement have shifted
significantly. See Carnegie-Mellon Univ., 484 U.S. at 350 (“[A] federal
court should consider and weigh in each case, and at every stage of the

litigation, the values of judicial economy, convenience, fairness, and
comity in order to decide whether to exercise jurisdiction over a case
brought in that court involving pendent state-law claims”) (emphasis

added). The most critical new fact at this stage of the litigation is
Plaintiffs’ decision to file a motion for leave to amend their complaint for
the fifth time. And this action by Plaintiffs seeks the Court’s continued

jurisdiction. Under Federal Rule of Civil Procedure 15(a), this Court must
determine whether leave to amend should be granted, or, as Defendants’
argue, whether it should be denied due to evidence of “undue delay, bad

faith, undue prejudice to the non-movant, or futility.” Ziegler v. IBP Hog
Market, Inc., 249 F.3d 509, 519 (6th Cir. 2001). The test to determine
whether a proposed amendment is futile is the same as that which Court
                                      9
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1412 Filed 03/31/21 Page 10 of 37




 applies in evaluating a Rule 12(b)(6) motion. See Cicchini v. Blackwell,
 127 F. App’x 187, 190 (6th Cir. 2005) (citing Ziegler, 249 F.3d at 518) (“A

 proposed amendment is futile if the amendment could not withstand a
 Rule 12(b)(6) motion to dismiss.”).
       This is precisely the type of case where the interest of avoiding the

 “multiplicity of litigation,” here having the state court re-engage in an
 evaluation this Court must already conduct, “outweigh our concern over
 needlessly deciding state law issues.” Moon, 465 F.3d at 728. See e.g.

 Blakely v. United States, 276 F.3d 853, 863 (6th Cir. 2002) (“The parties
 had already argued the merits of the claims to the district court. It would
 make little sense to require [defendant] to expend additional resources

 making the same arguments in state court.”). Because the Court already
 has to engage in an evaluation of whether the proposed complaint would
 survive a Rule 12(b)(6) motion, judicial efficiency counsels strongly in

 favor of retaining jurisdiction to also resolve the pending motion to
 dismiss.
       The interests of judicial economy also support this Court retaining

 jurisdiction because this case has been on this Court’s docket for fifteen
 months and several extensively briefed motions are currently pending.
 See Taylor v. First of Am. Bank-Wayne, 973 F.2d 1284, 1288 (6th Cir.

 1992). While formal discovery has not yet begun, heavy motions practice
 by the parties has caused the Court to become familiar with the facts of
 the case and to invest significant time in resolving previous motions to
                                       10
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1413 Filed 03/31/21 Page 11 of 37




 dismiss and to compel dividends. ECF No. 15, ECF No. 33. See Harper,
 392 F.3d at 211; Stevens, 533 F. App'x at 633. Together, the time already

 spent on this litigation combined with the concerns about unnecessary
 multiplicity weigh in favor of retaining jurisdiction.
       There is also some concern that Plaintiffs are employing arguably

 “manipulative tactics” to both delay resolution of pending motions and
 control the forum to their advantage. See Carnegie-Mellon Univ., 484
 U.S. at 357. “[D]istrict courts are expressly permitted to ‘consider

 whether the plaintiff has used manipulative tactics’ to defeat removal
 and secure a state forum, such as ‘simply by deleting all federal-law
 claims from the complaint and requesting that the district court remand

 the case.’” Stroud v. Bank of Am., N.A., No. 13-10334, 2013 WL 3043219,
 at *3 (E.D. Mich. June 17, 2013) (quoting Harper, 392 F.3d at 211
 (quoting Carnegie–Mellon Univ., 484 U.S. at 357)). It is undisputed that

 Plaintiffs’ Third Amended complaint deleted the federal claims that were
 originally the basis of this Court’s jurisdiction. See Taylor, 973 F.2d at
 1288 (noting that “plaintiffs’ federal claim was not abandoned until the

 filing of the amended complaint.” (emphasis in original)). Again the Court
 recognizes that unlike many cases where the Sixth Circuit has
 determined denying remand was appropriate, parties have not started

 discovery and the Third Amended Complaint did not only delete the
 federal claims, but also minimally reorganized its structure and added
 some new legal citations. But the issue of manipulative tactics
                                      11
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1414 Filed 03/31/21 Page 12 of 37




 nonetheless remains a concern: Plaintiffs waited until nearly six months
 after Defendants filed their motion to dismiss the Third Amended

 Complaint to request leave to amend again—even after the Court noted
 in a prior order that it was concerned with “judicial efficiency.” ECF No.
 33, PageID.1106. Despite the Court raising this concern about the

 pending motions and their efficient resolution, Plaintiffs noted that
 granting the motion for leave to amend would moot Defendants’ motion
 to strike and dismiss the amended complaint. ECF No. 34, PageID.1110.

       While no single factor is dispositive, taken together the Court finds
 that the interest of judicial economy and fairness overcome the Sixth
 Circuit’s general presumption against retaining jurisdiction when there

 are no federal claims left in a case. Accordingly, Plaintiffs’ motion for
 remand will be denied and the Court will evaluate the remaining pending
 motions.

          b. Motion for Leave to Amend
       Plaintiffs contend an amendment of the Complaint is necessary
 because of “new evidence” that as of December 31, 2020, Detroit Trading

 Company allegedly was able to pay at least $2 million in dividends. ECF
 No. 34, PageID.1119. According to Plaintiffs, the “further denial of
 dividends in December of 2020” resulted in “substantial interference in

 Plaintiffs’ shareholding interest under MCL 450.1489.” ECF No. 34-2,
 PageID.1133. Defendants oppose giving Plaintiffs leave to amend
 because the proposed Fourth Amended Complaint “does not present any
                                      12
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1415 Filed 03/31/21 Page 13 of 37




 additional claims or legally actionable conduct,” makes the “very same
 claims” brought in the Third Amended Complaint, and the “new”

 allegation alleged is “false [and] misleading.” ECF No. 35, PageID.1384-
 85.
       Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to

 amend “shall be freely given when justice so requires.” However, a
 district court may deny leave to amend when there is evidence of “undue
 delay, bad faith, undue prejudice to the non-movant, or futility.” Ziegler,

 249 F.3d at 519. “A proposed amendment is futile if the amendment could
 not withstand a Rule 12(b)(6) motion to dismiss.” Cicchini, 127 F. App’x
 at 190 (citing Ziegler, 249 F.3d at 518).

       Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes
 courts to dismiss a lawsuit if they determine that the plaintiff has
 “fail[ed] to state a claim upon which relief can be granted.” In evaluating

 a motion to dismiss under Rule 12(b)(6), courts must construe the
 complaint in the light most favorable to the plaintiff and accept all well-
 pled factual allegations as true. League of United Latin Am. Citizens v.

 Bredesen, 500 F.3d 523, 527 (6th Cir. 2007) (citing Kottmyer v. Maas, 436
 F.3d 684, 688 (6th Cir. 2006)).
       Although Rule 8(a) requires only that pleadings contain “a short

 and plain statement of the claim showing that the pleader is entitled to
 relief,” Fed. R. Civ. P. 8(a)(2), plaintiffs must provide “more than labels
 and conclusions, and a formulaic recitation of the elements of a cause of
                                      13
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1416 Filed 03/31/21 Page 14 of 37




 action” in support of their claims. Albrecht v. Treon, 617 F.3d 890, 893
 (6th Cir. 2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555

 (2007)). Consideration of a motion to dismiss under Rule 12(b)(6) is
 generally confined to the pleadings. Jones v. City of Cincinnati, 521 F.3d
 555, 562 (6th Cir. 2008). Courts may, however, consider any exhibits

 attached to the complaint or the defendant’s motion to dismiss “so long
 as they are referred to in the Complaint and are central to the claims
 contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d

 426, 430 (6th Cir. 2008) (citing Amini v. Oberlin Coll., 259 F.3d 493, 502
 (6th Cir. 2001)).
       At the outset, the Court takes careful note of the timing and content

 of the proposed Fourth Amended Complaint, which raises concerns about
 bad faith and undue delay. As discussed in the previous section,
 Plaintiffs’ motion for leave to amend their complaint came nearly six

 months after the third amended complaint was filed and well over a year
 after the second amended complaint was removed to this Court.1 At the


 1 Prior to bringing this claim into federal court, Plaintiff also filed various
 iterations of their complaint in state court. Plaintiffs originally filed their
 Complaint in state court alleging three state law causes of action:
 shareholder oppression, breach of fiduciary duty, and unjust enrichment.
 ECF No. 1-1. In lieu of filing an answer, Defendants moved to dismiss on
 October 18, 2019. ECF No. 9, PageID.189, n. 4. On November 1, 2019,
 Plaintiff filed an amended complaint which added a state law claim for
 wrongful discharge. ECF No. 1-2. Defendants again moved to dismiss the
 First Amended Complaint on November 21, 2019. In response, on
 December 11, 2019, Plaintiff filed a second amended complaint adding
                                       14
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1417 Filed 03/31/21 Page 15 of 37




 time Plaintiffs sought leave to file the latest proposed iteration of their
 complaint, the Court had already granted Defendants’ motion to dismiss

 the Second Amended Complaint, there were multiple fully briefed
 motions before the Court, the Court had struck Plaintiffs’ motion for
 dividends and specifically directed parties not to file any more motions

 without leave.
       Plaintiffs’ allegation that “new” and “additional facts” have arisen
 is dubious. The differences between the Third Amended Complaint and

 the proposed Fourth Amended Complaint are few. Plaintiffs allege no
 new claims or recently revealed actionable conduct by Defendants.
 Instead, the proposed Fourth Amended Complaint states that the same

 “campaign of oppressive dividend deprivation” has continued and that
 Defendants had ample ability to pay seven-figure dividends, according to
 the affidavit of Plaintiffs’ expert. See ECF No. 34-2, PageID.1154,1180,

 1186-87, 1198, n. 7, 1206-08. But, the underlying allegation that
 Defendants engaged in “dividend deprivation” was already before the
 Court when it evaluated the plausibility of the claim and the length of

 time of this alleged practice does nothing to change that evaluation. The
 only other change made by Plaintiffs in their proposed Fourth Amended
 Complaint is the addition of several footnotes referencing when

 Plaintiffs’ counsel represented a party in a cited case decision—which has


 federal claims arising under the Lanham Act. ECF No. 1-3. Defendants
 removed this case to federal court on December 17, 2019.
                                     15
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1418 Filed 03/31/21 Page 16 of 37




 no bearing on the Court’s analysis. See ECF No. 34-2, PageID.1153, n. 3,
 1184, n.4, 1186, n. 5, 1192, n. 6. Requiring Defendants to re-brief a motion

 to dismiss on the basis of such bare additions raises the question of
 whether Plaintiffs were dilatory in asking for leave to amend in order to
 evade dismissal and maneuver both the Court and Defendants into

 repetitive motion practice. See Ziegler, 249 F.3d at 519 (6th Cir. 2001).
       However, the Court need not reach a conclusion regarding any
 questions of bad faith or undue prejudice because Plaintiffs’ motion for

 leave to amend will be denied on the merits. While the Court is mindful
 of the liberal standard for granting leave to amend, Plaintiffs’ motion for
 leave to amend will be denied because the allegations in the Fourth

 Amended complaint are futile: they could not withstand a Rule 12(b)(6)
 motion to dismiss. See Riverview Health Inst. LLC v. Med. Mut. of Ohio,
 601 F.3d 505, 520 (6th Cir. 2010). The proposed Fourth Amended

 Complaint is futile because the only change from the Third Amended
 Complaint is the addition of the fact that the “dividend deprivation” has
 continued since the filing of the previous complaint.

       Plaintiffs assert that this failure to pay dividends, despite Detroit
 Trading’s financial ability to do so, amounts to shareholder oppression
 under Michigan law. ECF No. 34-2, PageID.1186. To state a claim for

 shareholder oppression, a plaintiff must establish: “(i) that he is a
 shareholder of the corporation; (ii) that the defendants were ‘directors’ or
 ‘in control of the corporation’; (iii) that the defendants engaged in acts;
                                      16
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1419 Filed 03/31/21 Page 17 of 37




 and (iv) that those acts were ‘illegal, fraudulent, or willfully unfair and
 oppressive’ to the corporation or to them as shareholders.” Smith v.

 Smith, Case No. 19-10330, 2020 WL 2308683, at *8 (E.D. Mich. May 8,
 2020) (referencing Franks v. Franks, 330 Mich. App. 69, 79 (Mich. Ct.
 App. 2019).

       Plaintiffs’ proposed Fourth Amended Complaint fails to allege facts
 showing that the decisions of Detroit Trading’s shareholders and Board
 constitute “willfully unfair and oppressive conduct.” First, Mich. Comp.

 Laws Ann. § 450.1489(3) is clear that oppressive conduct does not include
 “conduct or actions that are permitted by an agreement, the articles of
 incorporation, the bylaws, or a consistently applied written corporate

 policy or procedure.” Here, Plaintiffs have failed to allege that the actions
 taken by Detroit Trading’s shareholders and newly installed Board of
 Directors to remove Plaintiffs from any affiliation with Detroit Trading

 Company were inconsistent with the company’s articles of incorporation
 or bylaws, or that these actions were taken in violation of written
 agreements by a majority of company shareholders, and the Board. See

 also ECF No. 15, PageID.577-78.2
       Second, Plaintiffs’ allegations are foreclosed by Michigan’s business
 judgment rule. The Sixth Circuit is clear that “in the absence of bad faith

 2 This deficiency was addressed in the Court’s motion to dismiss
 Plaintiffs’ Second Amended Complaint, but was not remedied by the
 Third Amended Complaint or proposed Fourth Amended Complaint. See
 ECF No. 15, PageID.577.
                                17
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1420 Filed 03/31/21 Page 18 of 37




 or fraud, courts will not interfere with the discretion of the directors in
 deciding whether to declare a dividend.” Wolding v. Clark, 563 F. App’x

 444, 453 (6th Cir. 2014). Contrary to Plaintiffs’ brief, a “refusal to declare
 dividends where company had financial means” to do so does not on its
 own constitute shareholder oppression. ECF No. 34-2, PageID.1142

 (citing Blankenship v. Superior Controls, Inc., 135 F.Supp.3d 608 (E.D.
 Mich. 2015)). Rather, a plaintiff must demonstrate that the refusal to
 declare dividends was a fraudulent decision or a decision made in bad

 faith before courts may interfere. See Blankenship, 135 F.Supp.3d at 620
 (quoting Wolding, 563 F. App’x at 454).
       Plaintiffs contend that the business judgment rule should not apply

 to the dividends decisions because: (1) according to expert Thomas
 Frazee, Detroit Trading Company was able to pay at least a $2 million
 dividend to its shareholders without harming the company, (2) the denial

 of dividends has disproportionately impacted Plaintiffs because
 “Defendants are receiving disguised dividends via inflated compensation,
 while Plaintiffs’ compensation as an employee/consultant have been

 terminated by Defendants,” and (3) the “dividend starvation has
 extended now over 20 months.” ECF No. 34-2, PageID.1187, 1207, 1208.
 None of these facts or allegations, plausible or not, provide evidence to

 establish that Defendants’ decisions regarding the distribution of
 dividends was motivated by fraud or bad faith.


                                      18
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1421 Filed 03/31/21 Page 19 of 37




       Defendants’ ability to pay more in dividends than they chose to
 declare is not evidence of fraud or bad faith in and of itself. As the

 Michigan Supreme Court has held:
      Interference with the business judgment of corporate directors is
      not justified by allegations that a different policy could have been
      followed. Whether larger amounts of dividends could have been
      paid without damage to the financial positions of the corporations
      is a matter upon which business judgment may differ. Without
      specific proof which would amount to a showing of a breach of
      fiduciary duty, such allegations are speculative and do not support
      judicial intervention.
 Matter of Est. of Butterfield, 418 Mich. 241, 263 (1983). It is undisputed
 that Plaintiffs received $210,000 in dividends in 2020 and could still

 receive additional disbursements because Defendants have yet to decide
 on year-end 2020 dividends. ECF No. 35, PageID.1386, 1388. Without
 more facts about Defendants’ behavior, the Court cannot understand how

 distributing six-figure dividend amounts—as opposed to the seven-
 figures Plaintiffs’ believe should be distributed—could be considered
 fraud or bad faith, as opposed to a justifiable business choice. See Bell

 Atlantic Corp., 550 U.S. at 555 (“[A] plaintiff’s obligation to provide
 ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and
 conclusions, and a formulaic recitation of the elements of a cause of action

 will not do.”) (alteration in original) (internal citations omitted)
       The affidavit of the expert does nothing to supplant this deficiency
 in the pleadings. “[I]n ruling on a motion to dismiss for failure to state a

 claim under Rule 12(b)(6), a court generally may not consider any facts

                                      19
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1422 Filed 03/31/21 Page 20 of 37




 outside the complaint and exhibits attached thereto.” Passa v. City of
 Columbus, 123 F. App’x 694, 697 (6th Cir. 2005) (referencing Amini, 259

 F.3d at 502). While in some circumstances a court may take judicial
 notice of public records or the existence of some documents, “a court, on
 a motion to dismiss, must only take judicial notice of facts which are not

 subject to reasonable dispute.” Id. An opinion offered regarding the
 business judgments, financial wealth, and dividend decisions of a
 corporation is clearly subject to disagreement. Therefore, since the expert

 affidavit is not part of the public record and is clearly subject to
 reasonable dispute, the Court will not consider it when evaluating the
 sufficiency of the pleadings.

       Plaintiffs’ claims that they were disproportionately impacted by the
 denial of dividends are also unsupported. As was already stated Plaintiffs
 have provided no evidence that Detroit Trading’s actions to terminate

 Plaintiffs’ compensation were inconsistent with the company’s articles of
 incorporation or bylaws. The mere allegation that Defendants’ are
 receiving “disguised dividends via inflated compensation” without more

 is unable to withstand a Rule 12(b)(6) motion. See Sam Han v. Univ. of
 Dayton, 541 F. App’x 622, 627 (6th Cir. 2013) (“This Court is not required
 to accept inferences drawn by Plaintiff if those inferences are

 unsupported by facts alleged in the complaint.”).
       Finally, Plaintiffs contend that Defendants’ bad faith and fraud is
 shown by the fact that the length of the claimed “dividend deprivation”
                                      20
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1423 Filed 03/31/21 Page 21 of 37




 has now extended to almost twenty months. But this argument is
 misleading. Plaintiffs have in fact received dividends twice in 2020. ECF

 No. 35, PageID.1386. And, as previously discussed, there is no factual
 support that any of the decisions regarding dividends—the amount or
 frequency—was made in bad faith. If a particular claim does not have

 enough factual support to withstand a motion to dismiss, simply alleging
 that the claimed conduct lasted longer gains nothing. While Plaintiffs
 allege multiple times that Defendants actions were “intentional, willful,

 and effected in bad faith,” labeling behavior as oppressive without
 providing any factual support to back these claims is insufficient. ECF
 No. 34-2, PageID.1155. Sam Han, 541 F. App’x at 625 (“[T]he complaint

 does not need detailed factual allegations but should identify more than
 labels and conclusions.”) (alteration in original) (internal punctuation
 and citations omitted).

       Because the proposed amendments to Plaintiffs’ complaint consist
 solely of conclusory allegations and fail to provide, as required by
 Twombly, the “sufficient factual matter” necessary to create an inference

 of shareholder oppression, the Court will deny Plaintiffs’ motion for leave
 to file a Fourth Amended Complaint.
          c. MOTION TO STRIKE OR DISMISS

       Defendants contend that Plaintiffs filed a Third Amended
 Complaint and a motion to remand the action to state court to “avoid
 entry of a final order of dismissal with prejudice.” ECF No. 18,
                                      21
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1424 Filed 03/31/21 Page 22 of 37




 PageID.713. Citing both judicial efficiency and their view that the Third
 Amended Complaint is “redundant, immaterial, and impertinent,”

 Defendants request that this Court strike and dismiss with prejudice
 Plaintiffs’ Third Amended Complaint. ECF No. 18, PageID.732. Because
 the Court will dismiss the Third Amended Complaint pursuant to Fed.

 R. Civ. P. 12(b)(6), the Court declines to evaluate Defendants’ arguments
 requesting this Court strike the Complaint pursuant to Fed. R. Civ. P.
 12(f).

          Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes
 courts to dismiss a lawsuit if they determine that the plaintiff has
 “fail[ed] to state a claim upon which relief can be granted.” In evaluating

 a motion to dismiss under Rule 12(b)(6), courts must construe the
 complaint in the light most favorable to the plaintiff and accept all well-
 pled factual allegations as true. League of United Latin Am. Citizens, 500

 F.3d at 527 (citing Kottmyer, 436 F.3d at 688).
          Although Rule 8(a) requires only that pleadings contain “a short
 and plain statement of the claim showing that the pleader is entitled to

 relief,” Fed. R. Civ. P. 8(a)(2), plaintiffs must provide “more than labels
 and conclusions, and a formulaic recitation of the elements of a cause of
 action” in support of their claims. Albrecht, 617 F.3d at 893 (quoting Bell

 Atl. Corp., 550 U.S. at 555).
          As outlined in the preceding section, the standard by which a Court
 assess a Rule 12(b)(6) motion to dismiss is the same standard utilized to
                                       22
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1425 Filed 03/31/21 Page 23 of 37




 evaluate whether a proposed amendment to a complaint is futile. See
 Cicchini, 127 F. App’x at 190. For this reason, the Court’s analysis here

 also demonstrates and reinforces why Plaintiffs’ proposed Fourth
 Amended Complaint is futile. The proposed Fourth Amended Complaint
 only made changes with regard to Plaintiffs’ allegations regarding

 shareholder oppression. All other facts, claims, and allegations remained
 substantively—if not literally—identical. If Plaintiffs’ claims in the Third
 Amended Complaint for breach of contract, unjust enrichment, and

 breach of contract fail to survive a Rule 12(b)(6) motion, the proposed
 Fourth Amended Complaint is futile with regard to each of these claims
 because it does not make any new factual or legal allegations that correct

 a deficiency in pleadings.
       Plaintiffs’ Third Amended Complaint alleges four state-law causes
 of action. Each will be addressed in turn.

               i. Shareholder Oppression3
       A shareholder may bring suit under the Michigan Business
 Corporation Act, Mich. Comp. Laws Ann. § 450.1489, “to establish that




 33Because the proposed additions to the shareholder oppression claim of
 the Fourth Amended complaint would be futile, the shareholder
 oppression claims in the Third Amended Complaint would also not
 survive a motion to dismiss. However, for clarity and to ensure a
 thorough examination of the claims, the Court will still discuss the
 shareholder oppression claim as outlined in the Third Amended
 Complaint.
                                   23
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1426 Filed 03/31/21 Page 24 of 37




 the acts of the directors or those in control of the corporation are illegal,
 fraudulent, or willfully unfair and oppressive to the corporation or to the

 shareholder.” The statute creates a means for minority shareholders to
 bring a direct action against those in control of a corporation for certain
 kinds of unlawful, fraudulent, or willfully unfair or oppressive conduct.

 Blankenship, 135 F. Supp. 3d at 618 (citing Estes v. Idea Eng’r &
 Fabrications, Inc., 250 Mich.App.270 (Mich. Ct. App. 2002)). A
 shareholder who succeeds in establishing director misconduct may be

 granted equitable relief in a variety of forms. See Mich. Comp. Laws Ann.
 § 450.1489.
       To state a claim for shareholder oppression, a plaintiff must allege

 the following: (1) that he is a shareholder of the corporation; (2) that the
 defendants were “directors” or “in control of the corporation”; (3) that the
 defendants engaged in acts; and (4) that those acts were “illegal,

 fraudulent, or willfully unfair and oppressive” to the corporation or to
 plaintiff-shareholders. See Smith v. Smith, No. 19-10330, 2020 WL
 2308683, at *8 (E.D. Mich. May 8, 2020). When the claim is that

 defendants’ acts were “willfully unfair and oppressive,” the plaintiff must
 allege that: (1) “the acts amounted to a ‘continuing course of conduct or a
 significant action or series of actions that substantially’ interfered with

 their interests as shareholders”; and (2) “defendants took those acts with
 the intent to interfere with their interests as shareholders.” Id. (quoting
 Mich. Comp. Laws Ann. § 450.1489(3)). See Franks, 2019 WL 4648446,
                                      24
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1427 Filed 03/31/21 Page 25 of 37




 at *10. But the statute also contains a safe harbor that excludes from the
 definition of “willfully unfair and oppressive conduct” any “conduct or

 actions that are permitted by an agreement, the articles of incorporation,
 the bylaws, or a consistently applied written corporate policy or
 procedure.” Smith, 2020 WL 2308683, at *8 (citing Mich. Comp. Laws

 Ann. § 450.1489(3)).
       Previously, this Court determined that Plaintiffs’ failed to state a
 claim for shareholder oppression because Plaintiff failed to allege that

 the allegedly oppressive actions by Detroit Trading’s shareholders and
 new Board of Directors were “inconsistent with the company’s articles of
 incorporation or bylaws.” ECF No. 15, PageID.577-78. In the Third

 Amended Complaint, Plaintiffs contend that Mich. Comp. Laws Ann. §
 450.1489(3) does not protect Defendants conduct because the “safe
 harbor” provision does not extend to situations where the “totality of the

 circumstances demonstrates oppression, or where the company’s
 governing documents are used oppressively.” ECF No. 16, PageID.630.
       While Plaintiffs provide new legal arguments, they fail to provide

 new factual allegations or evidence to support their claim that
 Defendants utilized the governing documents “oppressively” or that the
 totality of circumstances demonstrate oppression. Instead, Plaintiffs

 provide a collection of various cases asserting that agreements to oppress
 are not protected by Mich. Comp. Laws § 450.1489(3). While that may be
 true, these legal conclusions alone are insufficient to withstand a motion
                                      25
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1428 Filed 03/31/21 Page 26 of 37




 to dismiss. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare
 recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.”). Plaintiffs have still failed to allege any facts
 which demonstrate how the challenged decisions, set forth in writing,
 constitute “willfully unfair and oppressive conduct.”

       Further, the cases Plaintiffs’ cite for the proposition that conduct
 permitted by bylaws or articles of incorporation may still be oppressive
 are distinguishable from the limited set of facts outlined in Plaintiffs’

 complaint. For example, in Bromley v. Bromley, the plaintiffs provided
 ample evidence of the oppressive conduct of a single majority shareholder
 who caused the corporation to “expend exorbitant amounts of money in

 transactions to which he had an interest,” “superficially ratified” deals,
 and ejected several plaintiffs from the board after the lawsuit began. No.
 05-71798, 2006 WL 2861875, at *6 (E.D. Mich. Oct. 4, 2006). Here,

 nothing remotely analogous has been alleged and all the conduct labeled
 oppressive was conducted by a majority of shareholders—not a lone
 shareholder as in Bromley. Further, the plaintiffs in Bromley supported

 their allegations with specific facts about the circumstances surrounding
 the alleged oppressive behavior and why it looked “suspiciously like a
 corporate freeze-out.” Id. at *6. The plaintiffs provided evidence that the

 reason given for amending the bylaws did not conform with the
 amendments themselves and the amendments made “it possible for
 interested shareholders to ratify transactions where a director has a
                                       26
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1429 Filed 03/31/21 Page 27 of 37




 conflict of interest.” Id. at *6. No such facts are provided by Plaintiffs.
 The only similarity between the facts alleged in the Third Amended

 Complaint and those alleged in Bromley is both claim that one of the
 oppressive acts was an amendment in the bylaws that changed the
 number of directors. But the court in Bromley even noted that such an

 amendment “appears innocuous on its own, but in context it is
 disturbing.” Id. at *7. The context the court refers to in Bromley is the
 fact that the bylaws were amended—again by a single shareholder—

 “[f]ollowing the commencement of this action . . . to decrease that number
 from seven to four, excluding Plaintiffs.” Id. The bylaws were then
 amended once more to add three independent businesspeople. Here,

 there are no such facts establishing a similarly “disturbing” context: the
 amendments at issue were not made by a majority and not a singular
 person, were made before the commencement of this action, and there are

 no allegations that new amendments regarding the size of the board have
 been adopted since the lawsuit.
       Additionally, Plaintiffs’ allegations that Defendants engaged in

 shareholder oppression by refusing to declare dividends remains
 foreclosed by Michigan’s business judgment rule. The Sixth Circuit is
 clear that “in the absence of bad faith or fraud, courts will not interfere

 with the discretion of the directors in deciding whether to declare a
 dividend.” Wolding, 563 F. App’x at 453. Once again, Plaintiffs’ only
 allege that Defendants failed to pay dividends when they had “the
                                      27
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1430 Filed 03/31/21 Page 28 of 37




 financial wherewithal to do so,” but provide no facts or evidence,
 plausible or not, to establish that Defendants’ decisions regarding the

 distribution of dividends was motivated by fraud or bad faith. ECF No.
 16, PageID.595. As this Court has previously stated, “[t]he mere
 allegation that Detroit Trading’s Board could have declared dividends,

 even when taken as true, does not warrant a finding that it was
 shareholder oppression for the Board not to do so.” ECF No. 15,
 PageID.579. Additionally, as conceded by Plaintiffs’ in later briefing,

 Detroit Trading has in fact issued dividends twice, so it is inaccurate to
 state that Plaintiffs have “been deprived of any and all shareholding
 interest in Detroit Trading.” ECF No. 16, PageID.620; ECF No. 25,

 PageID.861. Without any support, Plaintiffs asserts that the issuance of
 this dividend was Defendants attempt to “inoculate themselves from
 liability” and the difference in benefits Plaintiffs would have received

 from their salary is substantial. ECF No. 25, PageID.861. But again, none
 of these conclusory statements allege facts showing that bad faith or
 fraud motivated the decision not to issue larger or more frequent

 dividends. See Wolding, 563 F. App’x at 453-54. Therefore, the Court will
 not interfere with the independent business judgment of Detroit Trading.
       Finally, Plaintiffs’ fail to state a claim for shareholder oppression

 because they do not allege that they have suffered injury in their capacity
 as shareholders. To make out a claim of shareholder oppression, a
 plaintiff must establish that “the directors or persons in control of the
                                      28
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1431 Filed 03/31/21 Page 29 of 37




 corporation engaged in a ‘continuing course of conduct’ or took ‘a
 significant action or series of actions’ that substantially interfered with

 the interests of the shareholder as a shareholder and that they did so
 with the intent to substantially interfere with the ‘interests of the
 shareholder as a shareholder.’” Franks, 944 N.W.2d at 404 (emphasis

 added). In contrast, Plaintiffs, appear to take issue with Defendants’
 conduct largely in the context of Campbell’s longstanding corporate
 leadership of Detroit Trading and the consulting work for which he has

 historically been compensated via his company, MJC. But the Sixth
 Circuit is clear that “exclusion from corporate governance is not
 recognized as minority oppression under this statute.” Wolding, 563 F.

 App’x at 453. Nor can Mich. Comp. Laws Ann. § 450.1489 “protect
 plaintiff’s right to employment by the corporation, or to his seat on the
 board of directors.” Hofmesiter Family Tr. v. FGH Indus., LLC, No. 06-

 CV-13984-DT, 2007 WL 1106144, at *5 (E.D. Mich. Apr. 12, 2007). The
 Court is not persuaded by Plaintiffs’ arguments to the contrary.
       In sum, Plaintiffs have alleged no facts which show how the

 challenged shareholder and Board decisions constitute “willfully unfair
 and oppressive conduct,” under Mich. Comp. Laws Ann. § 450.1489(3).
 These claims for shareholder oppression will accordingly be dismissed.

               ii. Breach of Fiduciary Duty
       In Michigan, directors and officers of corporations owe fiduciary
 duties and a strict duty of good faith to the corporation they serve, as well
                                      29
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1432 Filed 03/31/21 Page 30 of 37




 as to its shareholders. Prod. Finishing Corp. v. Shields, 405 N.W.2d 171,
 174 (Mich. 1987). See Mich. Comp. Laws Ann. § 450.1541a(1) (codifying

 the common-law rule)). See also Petroleum Enhancer, LLC v. Woodward,
 690 F.3d 757, 769 (6th Cir. 2012); Wallad v. Access BIDCO, Inc., 600
 N.W.2d 664, 666 (Mich. 1999) (per curiam). When a fiduciary duty exists,

 the fiduciary “has a duty to act for the benefit of the principal regarding
 matters within the scope of the relationship.” Prentis Family Found. v.
 Barbara Ann Karmanos Cancer Inst., 698 N.W.2d 900, 906 (Mich. 2005)

 (per curiam). This means that directors must act on the shareholders’
 behalf “in good faith, ‘with the degree of diligence, care and skill . . . which
 an ordinarily prudent and loyal person would exercise under similar

 circumstances in a like position.” Pittiglio v. Michigan Nat’l Corp., 906 F.
 Supp. 1145, 1154 (E.D. Mich. 1995) (quoting Plaza Secs. Co. v. Fruehauf
 Corp., 643 F. Supp. 1535, 1542 (E.D. Mich. 1986)). Previously, this Court

 determined that Plaintiffs had failed to allege facts that explain why
 individual Defendants’ decision to end Detroit Trading’s relationship
 with Plaintiffs, and the resulting consequences of that choice, was a

 breach of fiduciary duty. Plaintiffs’ Third Amended Complaint fails to
 remedy this deficiency in the pleadings.
       The Third Amended Complaint alleges that Defendants breached

 their fiduciary duties when they terminated Detroit Trading’s
 relationship with both Plaintiff Campbell and Plaintiff MJC. As a result
 of this termination, Plaintiffs’ allege that they were denied payment of
                                       30
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1433 Filed 03/31/21 Page 31 of 37




 “meaningful dividends,” excluded from “meaningful involvement,” shut
 out of decision-making by bad faith amendments to Detroit Trading’s

 bylaws and articles of incorporation, and more. See ECF No. 16,
 PageID.658. The Court finds that Plaintiffs’ breach of fiduciary duty
 claims are not well-pled.

       Aside from conclusory statements that Defendants’ actions were
 taken in bad faith, Plaintiffs’ point to no facts suggesting that the
 business decisions of the directors were not taken in the best interests of

 the company or otherwise oppressive. See In re Great Lakes Comnet, Inc.,
 586 B.R. 718, 729 (Bankr. W.D. Mich. 2018) (noting that plaintiff “must
 amplify his breach of fiduciary duty claim with factual allegations that

 are consistent with Twombly and Iqbal and that are sufficient under
 Michigan law to rebut the business judgment rule.”). Plaintiffs’ offer no
 factual allegations that Defendants deceived other directors about the

 financial condition of the corporation, acted on false information, or
 otherwise misused their authority. Nor does the Third Complaint present
 any other financial or business facts which support the contention that

 the directors were guided by fraud or bad faith—rather than business
 judgment—when they voted to terminate Plaintiffs’ employment and
 consulting relationships. This deficiency in the pleadings is particularly

 glaring because of countervailing evidence regarding the majority’s
 decision-making process: Defendants’ decisions were made pursuant to
 written shareholder consents where the majority of Detroit Trading’s
                                      31
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1434 Filed 03/31/21 Page 32 of 37




 shareholders were in agreement that these actions were “in the best
 interests of the Corporation.” ECF No. 9-3, PageID.235.

       Plaintiffs’ cite Bromley v. Bromley for the proposition that majority
 stakeholders owe a higher standard of fiduciary responsibility to “each
 minority shareholder individually,” but the Court finds no case law which

 requires a corporation to act in the best interest of a single shareholder
 to the detriment of the interests of other shareholders or the corporation.
 ECF No. 25, PageID.866 (referencing 2006 WL 2861875, at *5). Rather,

 as stated in Bromley, “[t]he law requires of the majority the utmost good
 faith in the control and management of the corporation as to the minority,
 and it is the essence of this trust that it must be so managed as to produce

 to each stockholder the best possible return on his investment.” Id. at *5
 (quoting Vesser v. Robinson Hotel Co., 275 Mich. 133, 138 (1936))
 (emphasis added). Accordingly, because Plaintiffs have failed to

 articulate why Defendants’ fiduciary duty would require Detroit Trading
 to continue compensating Plaintiff Campbell and paying consulting fees
 to Plaintiff MJC, the breach of fiduciary duty claim will be dismissed.

              iii. Unjust Enrichment
       To state a claim for unjust enrichment under Michigan law,
 Plaintiffs must allege: “(1) the receipt of a benefit by the other party from

 the complaining party and (2) an inequity resulting to the complaining
 party because of the retention of the benefit by the other party.” Karaus
 v. Bank of N.Y. Mellon, 831 N.W.2d 897 (Mich. 2012). “Because this
                                      32
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1435 Filed 03/31/21 Page 33 of 37




 doctrine vitiates normal contract principles, the courts employ the fiction
 with caution, and will never permit it in cases where contracts, implied

 in fact, must be established, or substitute one promisor or debtor for
 another.” Kammer Asphalt Paving Co., Inc. v. East China Twp. Schools,
 443 Mich. 176, 186 (1993) (internal punctuation and citations omitted).

       At the outset, the Court notes that with the exception of one newly
 added paragraph (ECF No. 16, PageID.660, ¶ 306) and the insertion of
 various synonyms, the Third Amended Complaint’s claims for unjust

 enrichment are nearly identical to the Second Amended Complaint. ECF
 No. 15, PageID.584. By merely repeating the same factual allegations
 outlined previously, the Third Amended Complaint does not attempt to

 cure the defects this Court identified in its earlier Order granting
 Defendants’ motion to dismiss, which is the central reason for providing
 parties leave to amend after dismissal.

       Plaintiffs’ Third Amended Complaint fails to properly plead either
 element of unjust enrichment. First, Plaintiffs do not articulate what, if
 any, benefit Defendants gained through the use of the trademark, phone

 number, and domain name. Plaintiffs fail to allege any tangible benefit,
 such as the transfer of cash, or intangible benefit, such a specific service
 that was rendered, to Defendants. Cf. Global Technology, Inc. v. Yubei

 (Xinxiang) Power Steering Sys. Co. Ltd., Case No. 12-cv-11144, 2013 WL
 12181865, at *4 (E.D. Mich. Sept. 19, 2013). But even if Plaintiffs were
 able to explain what specific benefit Defendants received, they are unable
                                      33
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1436 Filed 03/31/21 Page 34 of 37




 to meet the second prong of the test: how the retention of these alleged
 benefits caused them an inequity. Gold v. Cadence Innovation, LLC, 577

 F.Supp.2d 896, 902 (E.D. Mich. 2008) (quoting Kammer Asphalt Paving
 Co., 443 Mich. at 197–98) (“Even where a person has received a benefit
 from another, he is liable to pay therefor only if the circumstances of its

 receipt or retention are such that, as between the two persons, it is unjust
 for him to retain it.”). Not only do Plaintiffs not articulate such an
 inequity, they do not dispute or explain how it would be unjust for Detroit

 Trading to benefit from the use of the trademark, phone number, or
 domain name when Plaintiffs, as shareholders, would also derive
 tangible benefits from the corporation’s use of these assets. See ECF No.

 25, PageID.861.
       For this same reason, Plaintiffs’ other two allegations of unjust
 enrichment fail. Defendants could not have been unjustly enriched by

 Plaintiffs’ $1.6 million investment in Detroit Trading because “Plaintiffs
 acknowledge receiving stock in return for that investment.” ECF No. 15,
 PageID.583. Additionally, Plaintiffs’ singular new paragraph regarding

 this claim alleges that Defendants’ termination of Plaintiffs’ salary and
 consulting fees “ensure that Plaintiffs would receive no return on
 Plaintiffs’ shareholding interest.” ECF No. 16, PageID.600 (emphasis

 added). But it cannot be true that Plaintiffs received “no return”—they
 concede they have received the distribution of dividends. ECF No. 25,
 PageID.861.
                                      34
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1437 Filed 03/31/21 Page 35 of 37




       In sum, the claims for unjust enrichment will be dismissed because
 the Third Amended Complaint fails to articulate the specific benefit

 Defendants received and a resulting inequity when Plaintiffs did receive
 some form of benefit from Detroit Trading.
              iv. Breach of Contract

       Finally, the Third Amended Complaint alleges a new cause of
 action: breach of contract against all Defendants relating to the use of the
 1800CARSHOW.COM website and 1800CARSHOW trademark. ECF No.

 16, PageID.662. In short, Plaintiffs’ allege that they permitted Detroit
 Trading “royalty-free use” of both the website and trademark, but
 requested that Defendants cease use once they began exhibiting

 “oppressive conduct” towards Plaintiffs. ECF No. 16, PageID.662.
 Defendants contend that the new state-law claim should be struck
 because it is based on the same facts as those alleged in the previously

 dismissed complaint, yet was not pled in the prior three iterations of the
 complaint. ECF No. 18, PageID.729-30. Alternatively, Defendants
 request the Court dismiss the breach of contract claim because Plaintiffs

 have failed to allege damages, which are a required element of a breach
 of contract action. ECF No. 18, PageID.731. Because the Court will
 dismiss under Rule 12(b)(6), the Court will not address Defendants’ first

 argument.
       Under Michigan law, the three essential elements of a breach of
 contract claim are: (1) a valid contract; (2) breach; and (3) damages. Grifo
                                      35
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1438 Filed 03/31/21 Page 36 of 37




 & Co., PLLC v. Cloud X Partners Holdings, LLC, 485 F.Supp.3d 885 (E.D.
 Mich. 2020) (citing Miller-Davis Co. v. Ahrens Constr., Inc., 495 Mich.

 161, 178 (2014)). Regardless of Plaintiffs’ ability to adequately plead the
 first two elements, the complaint fails to provide any facts which show
 the essential third element: damages. Borlack v Mackler Bros., Inc., No.

 181281, 1996 WL 33360419, at *3 (Mich. Ct. App. Aug. 20, 1996) (per
 curiam) (“[A] showing of damages is a necessary element in a claim for
 breach of contract”). Plaintiffs’ only articulation of damages is the

 following: “As a result of Defendants’ breach, Plaintiffs have been
 damaged.” ECF No. 16, PageID.663. Such a conclusory statement
 without any factual allegations about what damages resulted from the

 breach cannot be said to meet the pleading standard. Therefore, the
 breach of contract claim will also be dismissed.
                              CONCLUSION

       For all the reasons set out above, the Court hereby ORDERS as
 follows:
             Plaintiffs’ Motion for Leave to Amend (ECF No. 34) is

              DENIED;
             Plaintiffs’ Motion for Remand (ECF No. 17) is DENIED;
             Plaintiffs’ Motion to Stay Dispositive Motion Practice (ECF

              No. 21) is DENIED AS MOOT;
             Defendants’ Motion to Dismiss (ECF No. 18) is GRANTED,
              and this action is hereby DISMISSED WITH PREJUDICE.
                                      36
Case 2:19-cv-13707-TGB-EAS ECF No. 37, PageID.1439 Filed 03/31/21 Page 37 of 37




       SO ORDERED.


  Dated: March 30, 2021       s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                      37
